Citation Nr: 0617059	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  04-16 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include asbestosis, asthma, and chronic obstructive 
pulmonary disease, due to asbestos exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel






INTRODUCTION

The veteran served on active duty from September 1972 to 
August 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied service connection for 
asbestosis.


FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  The veteran's enlistment examination in August 1972 shows 
that he had pectus excavatum.  

3.  The veteran's preexisting pectus excavatum was not shown 
to have increased in severity during service, and no 
competent medical evidence establishes that the veteran has a 
superimposed respiratory disorder that was manifested in 
service.
 
4.  The veteran does not have a respiratory disorder that was 
incurred in service. 

5.  The veteran failed to report to a VA examination 
scheduled in March 2004.


CONCLUSION OF LAW

A respiratory disorder, to include asbestosis, asthma, and 
chronic obstructive pulmonary disease, was not incurred in or 
aggravated by service.  38 U.S.C.A.      §§ 105, 1110, 1111, 
1112, 1113, 1153, 5103A, 5107(b) (West Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a respiratory 
disorder, to include asbestosis, asthma, and chronic 
obstructive pulmonary disease (COPD).  In the interest of 
clarity, the Board will initially discuss whether this issue 
has been properly developed for appellate purposes.  The 
Board will then address the issue on appeal, providing 
relevant VA law and regulations, the relevant facts, and an 
analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board finds that VA has met all statutory and regulatory 
notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005). 

A March 2002 letter fully satisfies the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  This 
letter informed the veteran that additional information or 
evidence was needed to support his claim for service 
connection, and asked him to send the information or evidence 
to VA.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II). 

The Board notes that the March 2002 letter did not notify the 
veteran of the type of evidence necessary to establish a 
disability rating or an effective date if service connection 
was eventually granted for a respiratory disorder.  However, 
since the Board concludes below that the preponderance of the 
evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
Hence, no further notice is needed.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There does not appear to be any 
outstanding medical records that are relevant to this appeal, 
as the RO obtained all relevant medical records identified by 
the veteran and his representative.  The veteran also failed 
to appear at a VA examination scheduled in March 2004.  When 
a claimant, without good cause, fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be based on the evidence 
of record.  38 C.F.R. § 3.655(b).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  Id.  The Board notes that two months after the 
scheduled VA examination, the veteran submitted his 
substantive appeal in which he reported, in pertinent part, 
that he had a new address.  He did not indicate that this was 
the cause of his failure to appear for the scheduled VA 
examination several months earlier.  In fact, the April 2004 
statement of the case, in which it was noted that the veteran 
had failed to appear for the VA examination, was mailed to 
the then-current address of record that had been provided to 
the VA Medical Center for purposes of scheduling the 
examination.  The veteran also subsequently responded to that 
statement of the case in May 2004 presumably with the VA Form 
9 that had been attached and provided no explanation for his 
failure to appear.  Thus, under the circumstances of this 
case, the Board finds that no further action is necessary to 
meet the requirements of the VCAA.

II.  Merits of the Claim

The veteran claims that he suffers from a respiratory 
disorder as a result of having been exposed to asbestos while 
aboard the USS John F. Kennedy.  Indeed, the veteran's DD 
Form 214 documents that he was stationed aboard the USS John 
F. Kennedy, thereby indicating that he may have been exposed 
to asbestos.  For the reasons set forth below, however, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary promulgated any specific regulations.  In 1988, 
however, VA issued a circular on asbestos-related diseases 
that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular have since been 
included in VA Adjudication Procedure Manual, M21-1, part VI, 
para. 7.21 (January 31, 1997) (hereinafter "M21-1").  Also, 
an opinion by VA's Office of General Counsel discussed the 
development of asbestos claims.  VAOPGCPREC 4-00.

VA must analyze the veteran's claim for service connection 
for asbestos-related disease under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease.  M21-1, Part VI, 7.21(b)(2), p. 7-IV-
3 (January 31, 1997).  An asbestos-related disease can 
develop from brief exposure to asbestos.  Id.

With asbestos-related claims, the Board must also determine 
whether the claim development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. App. 
120, 124-125 (1997) (while holding that the veteran's claim 
had been properly developed and adjudicated, the Court 
indicated that the Board should have specifically referenced 
the DVB Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  The RO must 
determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post- service 
occupational or other asbestos exposure, and determine 
whether there is a relationship between asbestos exposure and 
the claimed disease, keeping in mind the latency and exposure 
information discussed above.  M21-1, Part VI, 7.21(d)(1), p. 
7-IV-3 and 7-IV-4 (January 31, 1997).

In this case, the record shows that the RO complied with 
these procedures.  The RO sent the veteran a letter in March 
2002 requesting these details, including the nature of the 
disability he claims is related to asbestos exposure, the 
history of his exposure in service, and his history of 
employment after service.  Therefore, VA has satisfied its 
duty to assist the veteran in developing this claim.

The most common disease resulting from exposure to asbestos 
is interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract.  Cancers 
of the larynx and pharynx as well as the urogenital system 
(except the prostate) are also associated with asbestos 
exposure.  See M21-1, Part VI, 7.21(a)(1).  Persons with 
asbestos exposure have an increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer.  See M21-1, Part VI, 7.21(a)(3).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. § 1111. 

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153.  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  See 38 C.F.R. § 3.306.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertinent to the manifestation 
of the disability prior to, during and subsequent to service.  
Id. 

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  
Accordingly, "a lasting worsening of the condition" -- that 
is, a worsening that existed not only at the time of 
separation but one that still exists currently is required.  
See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see 
also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

To rebut the presumption of sound condition under 38 U.S.C. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches. 
VAOPGCPREC 03-2003 (July 16, 2003).

Congenital or developmental defects are not "diseases or 
injuries" within the meaning of applicable statutes and 
regulations.  38 C.F.R. § 3.303(c).  Where during service a 
congenital or developmental defect is subject to a 
superimposed injury or disease, service connection may be 
warranted.  VAOPGCPREC 82- 90 (July 18, 1990), published at 
56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel 
Opinion 01-85 (March 5, 1985).  

The VA General Counsel, in a precedent opinion, indicated 
that there is a distinction under the law between a 
congenital or developmental "disease" and a congenital 
"defect" for service connection purposes in that congenital 
diseases may be recognized as service connected if the 
evidence as a whole shows aggravation in service within the 
meaning of VA regulations.  A congenital or developmental 
"defect," on the other hand, because of 38 C.F.R. § 3.303(c), 
is not service connectable in its own right though service 
connection may be granted for additional disability due to 
disease or injury superimposed upon such defect during 
service.  VAOPGCPREC 82-90.

In this case, the veteran's service medical records make no 
reference to a chronic respiratory disorder.  Chest X-rays 
performed in conjunction with his August 1972 entrance 
examination noted that he had pectus excavatum, which was not 
considered disqualifying.  When seen in March 1973, the 
veteran complained of sinus drainage for the last several 
years.  He also complained of chest pain secondary to his 
pectus excavatum because he did not have time to do his three 
to four hours of daily exercises required to relieve his 
symptoms.  The veteran also reported a history of asthma, 
with his last documented attack in 1970.  The veteran 
expressed his desire to get out of the Navy and said he was 
willing to accept any kind of medical discharge.  He also 
indicated that he was willing to purposefully bring on an 
asthma attack to obtain a medical discharge.  The diagnostic 
impression included sinusitis, chronic by history; pectus 
excavatum; and asthma, by history, controlled.  

In April 1973, the veteran reported that he had asthma.  
However, a physical examination revealed that his chest was 
clear and that X-rays were within normal limits.  The 
diagnostic impression was upper respiratory infection.  The 
only respiratory problem listed on the veteran's August 1975 
separation examination report was his pectus excavatum, which 
again was not considered disqualifying.  

The veteran was first seen for respiratory problems many 
years after service.  Private treatment records from St. 
Joseph Medical Center and Illinois Heart and Lung Associates 
dated from 1997 to 2002 show treatment for various 
respiratory problems, including asthma, COPD, mild 
parenchymal scarring in the right upper mid lung zone 
associated with COPD, and severe airway obstruction which was 
possibly indicative of emphysema.  However, none of these 
records includes a medical opinion relating these problems to 
service, to include the veteran's preexisting pectus 
excavatum.  

A July 2003 radiology report from St. Joseph Medical Center 
noted the following findings:

The cardiac silhouette is mildly enlarged.  Lungs 
are well expanded and perhaps mildly hyperinflated.  
The pulmonary vasculature is at the upper limit of 
normal to borderline increased.  Again, there is a 
curvilinear radiopacity projecting below the 
ventral aspect of the right hemidiaphragm, not 
significantly changed.  This is attributed to 
chronic post-inflammatory linear scarring versus a 
calcified pleural plaque.  If it is the latter, it 
would raise the possibility of prior exposure to 
asbestos.  Since the comparison exam, there has 
been interval development of interstitial or 
retinacular interstitial markings in the lower 
lungs bilaterally, that particularly obscures the 
left cardiac border.  It is not entirely clear 
whether it represents interstitial pneumonitis or 
chronic post-inflammatory interstitial scarring 
that has developed during the interim.  Therefore, 
clinical correlation is recommended. 

The veteran underwent a CT scan in December 2003.  A report 
from that procedure noted the veteran's history of asbestosis 
and COPD.  However, asbestosis was not confirmed.  Instead, 
the summary noted: "There is scarring in the lower lung 
zones right greater than left similar to the previous CT 
scan.  No intrapulmonary mass or evidence for adenopathy.  
Bullous emphysematous changes are seen.  Pectus deformity.  
The recent chest x-ray is not available for direct comparison 
at this time."  

After carefully reviewing the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for a respiratory disorder, to 
include asbestosis, asthma, and COPD, due to asbestos 
exposure.  With respect to the veteran's pectus excavatum, 
the Board notes that the presumption of soundness does not 
apply, as this condition was noted on his August 1972 
entrance examination report.  Pectus excavatum is defined as 
"undue depression of the sternum; called also funnel breast 
or chest."  See Dorland's Illustrated Medical Dictionary 
1245 (27th ed. 1985).  However, it is unclear whether this 
condition is a congenital defect, in which case the Board 
would be required to determine whether the veteran developed 
a superimposed respiratory disorder in service.  

The determination of the nature of the veteran's pectus 
excavatum (i.e., whether it is a congenital defect, and if 
so, whether a superimposed respiratory disorder was present 
in service) could have been resolved at a VA examination.  At 
noted above, however, the veteran failed to report to a VA 
examination scheduled for March 2004.  In any event, it does 
not appear that the veteran's preexisting pectus excavatum 
was aggravated in service or resulted in a superimposed 
respiratory disorder.  The Board emphasizes that both the 
entrance and separation examination reports noted that the 
veteran's pectus excavatum was not considered disqualifying.  
There is also no medical evidence of a relationship between 
the veteran's preservice pectus excavatum and his asthma, for 
which he was treated on only one occasion in service and 
which was not noted at his separation examination. 

With respect to the veteran's other respiratory disorders, 
including asthma and COPD, the presumption of soundness 
applies because a clinical evaluation during the veteran's 
enlistment examination made no reference to a respiratory 
disorder.  Although the veteran indicated in March 1973 that 
his first asthma attack occurred in 1970, several years prior 
to service, the veteran's self-reported history is not 
sufficient to rebut the presumption of sound condition.  The 
Board must therefore presume that the veteran was in sound 
condition at the time he entered service in September 1972.    

However, no medical evidence indicates that any of the 
veteran's currently diagnosed respiratory disorders, to 
include asthma and COPD, are related to service.  The 
veteran's service medical records merely noted a history of 
asthma, during a visit in which the veteran indicated that he 
was trying to obtain a medical discharge.  However, no 
chronic respiratory disorder was identified in service.  In 
addition, the veteran was first treated for post-service 
respiratory problems in 1997, approximately 25 years after 
his separation from active duty.  The Board notes that a VA 
examination could have possibly resolved the issue concerning 
the etiology and/or date onset of the veteran's respiratory 
disorders, but the veteran failed to appear to a scheduled VA 
examination with no explanation provided.  

The Board has considered the July 2003 radiology report in 
which a radiologist noted "the possibility of prior exposure 
to asbestos."  This opinion appears to suggest that the 
veteran's respiratory problems are related to asbestos 
exposure.  However, the deficiency with this opinion is that 
the phrase "possibility of prior exposure to asbestos" 
constitutes mere speculation as to the etiology of the 
veteran's respiratory disorders.  Unfortunately, the law 
provides that service connection may not be based on resort 
to speculation or remote possibility.  38 C.F.R. § 3.102; 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  It has been observed that 
statements from doctors which are inconclusive as to the 
origin of a disease can not be employed as suggestive of a 
linkage between the current disorder and the claimed incident 
of military service.  Warren v. Brown, 6 Vet. App. 4, 6 
(1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).

The second deficiency with this opinion is that no evidence 
indicates that the radiologist reviewed the veteran's claims 
file.  In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the 
Court rejected a medical opinion as "immaterial" where there 
was no indication that the physician reviewed the claimant's 
service medical records or any other relevant documents which 
would have enabled him to form an opinion on service 
connection on an independent basis.  See also Swann v. Brown, 
5 Vet. App. 177, 180 (1993) (without a review of the claims 
file, an opinion as to etiology of an underlying disorder can 
be no better than the facts alleged by the veteran).  In 
light of this case law, the July 2003 radiology report is of 
little probative value.

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a respiratory disorder, to include asbestosis, 
asthma, and COPD, due to asbestos exposure.  Since the 
preponderance of the evidence is against this claim, there is 
no doubt that can be resolved in the veteran's favor.  
Despite the veteran's statements that his respiratory 
disorders had their onset in service, his statements alone 
are insufficient to prove his claim.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993) and Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).




ORDER

Service connection for a respiratory disorder, to include 
asbestosis, asthma, and chronic obstructive pulmonary 
disease, is denied



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


